DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/530879 filed on November 19, 2021 in which Claims 1-27 are presented for examination.

Status of Claims
Claims 1-27 are pending.  Claims 1-27 are rejected under Double Patenting.  Please note Claim 15 is listed twice.


Claim Objections
Claim 7 is objected to because of the following informalities:  Claims 7 states “the fault detection circuit is” at the end of the claim.  Appropriate correction is required.
Claims 15 are objected to because of the following informalities:  There are two Claim 15s.  Appropriate correction is required.  Please renumber the claims.
Claim 19 is objected to because of the following informalities:  Claims 19 states “the fault detection circuit is” at the end of the claim.  Appropriate correction is required.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-11, 14, 18, 21-23 and 26 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-, 2, 4-9, 17-19, 21 and 22 of U.S. Patent No. US 10,042,693.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:
17/530879
10,042,693 (15/208072)
1. A fault detection system, comprising: a sensor configured to measure a physical quantity and generate a measurement of the physical quantity; a first processor configured to receive the measurement, execute a first firmware based on the measurement, and output a first result of the executed first firmware; and a second processor configured to receive the measurement from the sensor, execute a second firmware based on the measurement, and output a second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
1. A fault detection system comprising: a first processor configured to receive a first measurement, execute a first firmware based on the first measurement, and output a first result of the executed first firmware; and a second processor identical to the first processor and configured to receive a second measurement, execute a second firmware based on the second measurement, and output a second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
2. The fault detection system of claim 1, wherein: the first firmware includes a first set of variables used in combination with the measurement by the first processor to generate the first result, and the second firmware includes a second set of variables used in combination with the measurement by the second processor to generate the second result, wherein the first set of variables and the second set of variables are different.

3. The fault detection system of claim 1, wherein the first result and the second result are expected to satisfy at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result, and PM is the predetermined margin.
2. The fault detection system of claim 1, wherein the first result and the second result are expected to satisfy at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result and PM is the predetermined margin.
4. The fault detection system of claim 1, further comprising: a fault detection circuit coupled to the first and the second processor to receive the first and the second results, wherein the fault detection circuit is configured detect a fault when the first result and the second result are not within the predetermined margin.

5. The fault detection system of claim 4, wherein: the fault detection circuit is configured to compare the first result with the second result to generate a comparison result and determine whether a fault exists based on the comparison result and the predetermined margin.
4. The fault detection system of claim 1, further comprising: a third processor configured to compare the first result with the second result to determine whether a fault exists based on a comparison result and the predetermined margin.
6. The fault detection system of claim 4, wherein the fault detection circuit is configured to determine that the fault exists when the predetermined margin is exceeded based on at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result and PM is the predetermined margin.
5. The fault detection system of claim 4, wherein the third processor determines that the fault exists when the predetermined margin is exceeded based on at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result and PM is the predetermined margin.
7. The fault detection system of claim 4, further comprising an electronic control unit (ECU) that includes the fault detection circuit is.
6. The fault detection system of claim 4, further comprising an electronic control unit (ECU) that includes the third processor.
8. The fault detection system of claim 4, wherein the fault detection circuit comprises: a first comparison component configured to compare the first result with the second result and output a comparison result; and a second comparison component configured to receive the comparison result and to determine whether a fault exists based on the comparison result and the predetermined margin.
7. The fault detection system of claim 1, further comprising: a first comparison component configured to compare the first result with the second result and output a comparison result; and a second comparison component configured to receive the comparison result and to determine whether a fault exists based on the comparison result and the predetermined margin.
9. The fault detection system of claim 1, wherein the first firmware and the second firmware are diverse, mathematically-equivalent algorithms.
8. The fault detection system of claim 1, wherein the first firmware and the second firmware are diverse, mathematically-equivalent algorithms.
10. The fault detection system of claim 1, wherein the first processor and the second processor are integrated into a single silicon die.
9. The fault detection system of claim 1, wherein the first processor and the second processor are integrated into a single silicon die.
11. The fault detection system of claim 1, wherein a processing time for executing the first firmware to generate the first result and a processing time for executing the second firmware to generate the second result are different.
17. The fault detection system of claim 1, wherein a processing time of the first firmware and a processing time of the second firmware are different.
12. The fault detection system of claim 1, wherein: the first processor is configured to execute the first firmware based on a first set of variables by applying the first set of variables to a first algorithm, and the second processor is configured to execute the second firmware based on a second set of variables by applying the second set of variables to a second algorithm that is an inverted implementation of the first algorithm.

13. The fault detection system of claim 12, further comprising: an inverter configured to invert the measurement being input into the first firmware or the second firmware.

14. A fault detection system, comprising: a sensor configured to measure a physical quantity and generate a first measurement of the physical quantity at a first time instance and generate a second measurement of the physical quantity at a second time instance; a first processor configured to receive the first measurement and the second measurement from the sensor, execute a first firmware based on the first measurement and the second measurement, and output a first result of the executed first firmware; and a second processor configured to receive the first measurement and the second measurement from the sensor, execute a second firmware based on the first measurement and the second measurement, and output a second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
1. A fault detection system comprising: a first processor configured to receive a first measurement, execute a first firmware based on the first measurement, and output a first result of the executed first firmware; and a second processor identical to the first processor and configured to receive a second measurement, execute a second firmware based on the second measurement, and output a second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
15. The fault detection system of claim 14, wherein: the first firmware includes a first set of variables used in combination with the first measurement and the second measurement by the first processor to generate the first result, and the second firmware includes a second set of variables used in combination with the first measurement and the second measurement by the second processor to generate the second result, wherein the first set of variables and the second set of variables are different.

15. The fault detection system of claim 14, wherein the first result and the second result are expected to satisfy at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result, and PM is the predetermined margin.

16. The fault detection system of claim 14, further comprising: a fault detection circuit coupled to the first and the second processor to receive the first and the second results, wherein the fault detection circuit is configured detect a fault when the first result and the second result are not within the predetermined margin.

17. The fault detection system of claim 16, wherein: the fault detection circuit is configured to compare the first result with the second result to generate a comparison result and determine whether a fault exists based on the comparison result and the predetermined margin.

18. The fault detection system of claim 16, wherein the fault detection circuit is configured to determine that the fault exists when the predetermined margin is exceeded based on at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result and PM is the predetermined margin.
21. The fault detection method of claim 19, further comprising: determining that a fault exists when the predetermined margin is exceeded based on at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result and PM is the predetermined margin; and outputting a fault detection signal on a condition that the fault is detected.
19. The fault detection system of claim 16, further comprising an electronic control unit (ECU) that includes the fault detection circuit is.

20. The fault detection system of claim 16, wherein the fault detection circuit comprises: a first comparison component configured to compare the first result with the second result and output a comparison result; and a second comparison component configured to receive the comparison result and to determine whether a fault exists based on the comparison result and the predetermined margin.

21. The fault detection system of claim 14, wherein the first firmware and the second firmware are diverse, mathematically-equivalent algorithms.
22. The fault detection method of claim 19, wherein the first algorithm and the second algorithm are diverse, mathematically-equivalent algorithms.
22. The fault detection system of claim 14, wherein the first processor and the second processor are integrated into a single silicon die.
9. The fault detection system of claim 1, wherein the first processor and the second processor are integrated into a single silicon die.
23. The fault detection system of claim 14, wherein a processing time for executing the first firmware to generate the first result and a processing time for executing the second firmware to generate the second result are different.
17. The fault detection system of claim 1, wherein a processing time of the first firmware and a processing time of the second firmware are different.
24. The fault detection system of claim 14, wherein: the first processor is configured to execute the first firmware based on a first set of variables by applying the first set of variables to a first algorithm, and the second processor is configured to execute the second firmware based on a second set of variables by applying the second set of variables to a second algorithm that is an inverted implementation of the first algorithm.

25. The fault detection system of claim 24, further comprising: an inverter configured to invert the first measurement and the second measurement prior to being input into the first firmware or the second firmware, respectively.

26. A fault detection system, comprising: a sensor configured to measure a physical quantity and generate a first plurality of measurements of the physical quantity sampled at a plurality of first sampling times that define a first average sampling time and generate a second plurality of measurements of the physical quantity sampled at a plurality of second sampling times that define a second average sampling time that is equal to the first average sampling time; a first processor configured to calculate a first measurement average of the plurality of first measurements, calculate a second measurement average of the plurality of second measurements, and execute a first firmware based on the first measurement average and the second measurement average to generate a first result, and output the first result of the executed first firmware; and a second processor configured to calculate the first measurement average of the plurality of first measurements, calculate the second measurement average of the plurality of second measurements, and execute a second firmware based on the first measurement average and the second measurement average to generate a second result, and output the second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
18. The fault detection system of claim 1, wherein the first measurement includes a plurality of first measurements sampled at a plurality of first sampling times that define a first average sampling time, the second measurement includes a plurality of second measurements sampled at a plurality of second sampling times that define a second average sampling time that is equal to the first average sampling time, the first processor is configured by executing the first firmware to calculate a first measurement average of the plurality of first measurements and to calculate the first result based on the first measurement average, and the second processor is configured by executing the second firmware to calculate the second measurement average of the plurality of second measurements and to calculate the second result based on the second measurement average.
27. The fault detection system of claim 26, further comprising: a fault detection circuit coupled to the first and the second processor to receive the first and the second results, wherein the fault detection circuit is configured detect a fault when the first result and the second result are not within the predetermined margin.



The claims of U.S. Patent No. US 10,042,693 B2 do not explicitly teach a sensor configured to measure a physical quantity and generate a measurement of the physical quantity.
However, Kitamorn (US Patent 6,345,369) teaches the service processor measures the physical parameter of an environmental condition of the computer system, such as a supply voltage, temperature, fan speed, etc., by retrieving the data for a particular sensor associated with the measurement from the I2C bus, in Col. 4, Lines 59-66.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the claims of U.S. Patent No. US 10,042,693 B2 with a sensor configured to measure a physical quantity and generate a measurement of the physical quantity as taught by Kitamorn because a sensor can generate quantitative data.

 Claims 1, 5, 8, 9, 11-14, 17, 20, 21 and 23-26 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 5-7, 15, 16 and 19. Patent No. US 10,606,686.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:
17/530879
10,606,686 (16/032609)
1. A fault detection system, comprising: a sensor configured to measure a physical quantity and generate a measurement of the physical quantity; a first processor configured to receive the measurement, execute a first firmware based on the measurement, and output a first result of the executed first firmware; and a second processor configured to receive the measurement from the sensor, execute a second firmware based on the  , and output a second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
1. A fault detection system, comprising: a first processor configured to receive a first set of variables, execute a first firmware based on the first set of variables, and output a first result of the executed first firmware; and a second processor identical to the first processor and configured to receive a second set of variables, execute a second firmware based on the second set of variables, and output a second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
2. The fault detection system of claim 1, wherein: the first firmware includes a first set of variables used in combination with the measurement by the first processor to generate the first result, and the second firmware includes a second set of variables used in combination with the measurement by the second processor to generate the second result, wherein the first set of variables and the second set of variables are different.

3. The fault detection system of claim 1, wherein the first result and the second result are expected to satisfy at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result, and PM is the predetermined margin.

4. The fault detection system of claim 1, further comprising: a fault detection circuit coupled to the first and the second processor to receive the first and the second results, wherein the fault detection circuit is configured detect a fault when the first result and the second result are not within the predetermined margin.

5. The fault detection system of claim 4, wherein: the fault detection circuit is configured to compare the first result with the second result to generate a comparison result and determine whether a fault exists based on the comparison result and the predetermined margin.
5. The fault detection system of claim 1, further comprising: a third processor configured to compare the first result with the second result to determine whether a fault exists based on a comparison result and the predetermined margin.
6. The fault detection system of claim 4, wherein the fault detection circuit is configured to determine that the fault exists when the predetermined margin is exceeded based on at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result and PM is the predetermined margin.

7. The fault detection system of claim 4, further comprising an electronic control unit (ECU) that includes the fault detection circuit is.

8. The fault detection system of claim 4, wherein the fault detection circuit comprises: a first comparison component configured to compare the first result with the second result and output a comparison result; and a second comparison component configured to receive the comparison result and to determine whether a fault exists based on the comparison result and the predetermined margin.
6. The fault detection system of claim 1, further comprising: a first comparison component configured to compare the first result with the second result and output a comparison result; and a second comparison component configured to receive the comparison result and to determine whether a fault exists based on the comparison result and the predetermined margin.
9. The fault detection system of claim 1, wherein the first firmware and the second firmware are diverse, mathematically-equivalent algorithms.
7. The fault detection system of claim 1, wherein the first firmware and the second firmware are diverse, mathematically-equivalent algorithms.
10. The fault detection system of claim 1, wherein the first processor and the second processor are integrated into a single silicon die.

11. The fault detection system of claim 1, wherein a processing time for executing the first firmware to generate the first result and a processing time for executing the second firmware to generate the second result are different.
15. The fault detection system of claim 1, wherein a processing time of the first firmware and a processing time of the second firmware are different.
12. The fault detection system of claim 1, wherein: the first processor is configured to execute the first firmware based on a first set of variables by applying the first set of variables to a first algorithm, and the second processor is configured to execute the second firmware based on a second set of variables by applying the second set of variables to a second algorithm that is an inverted implementation of the first algorithm.
2. The fault detection system of claim 1, wherein: the first processor is configured to execute the first firmware based on the first set of variables by applying the first set of variables to a first algorithm, and the second processor is configured to execute the second firmware based on the second set of variables by applying the second set of variables to a second algorithm that is an inverted implementation of the first algorithm.
13. The fault detection system of claim 12, further comprising: an inverter configured to invert the measurement being input into the first firmware or the second firmware.
3. The fault detection system of claim 2, further comprising: an inverter configured to invert one of the first set of variables or the second set of variables prior to being input into the first firmware or the second firmware, respectively.
14. A fault detection system, comprising: a sensor configured to measure a physical quantity and generate a first measurement of the physical quantity at a first time instance and generate a second measurement of the physical quantity at a second time instance; a first processor configured to receive the first measurement and the second measurement from the sensor, execute a first firmware based on the first measurement and the second measurement, and output a first result of the executed first firmware; and a second processor configured to receive the first measurement and the second measurement from the sensor, execute a second firmware based on the first measurement and the second measurement, and output a second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
16. A fault detection method, comprising: executing a first firmware, by a first processor, including receiving a first set of variables, executing a first algorithm based on the first set of variables, and outputting a first result of the executed first algorithm; and executing a second firmware, by a second processor identical to the first processor, including receiving a second set of variables, executing a second algorithm based on the second set of variables, and outputting a second result of the executed second algorithm, wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
15. The fault detection system of claim 14, wherein: the first firmware includes a first set of variables used in combination with the first measurement and the second measurement by the first processor to generate the first result, and the second firmware includes a second set of variables used in combination with the first measurement and the second measurement by the second processor to generate the second result, wherein the first set of variables and the second set of variables are different.

15. The fault detection system of claim 14, wherein the first result and the second result are expected to satisfy at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result, and PM is the predetermined margin.

16. The fault detection system of claim 14, further comprising: a fault detection circuit coupled to the first and the second processor to receive the first and the second results, wherein the fault detection circuit is configured detect a fault when the first result and the second result are not within the predetermined margin.

17. The fault detection system of claim 16, wherein: the fault detection circuit is configured to compare the first result with the second result to generate a comparison result and determine whether a fault exists based on the comparison result and the predetermined margin.
19. The fault detection method of claim 16, further comprising: comparing the first result with the second result and outputting a comparison result; determining whether a fault exists based on the comparison result and the predetermined margin; and outputting a fault detection signal on a condition that the fault is detected.
18. The fault detection system of claim 16, wherein the fault detection circuit is configured to determine that the fault exists when the predetermined margin is exceeded based on at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result and PM is the predetermined margin.
 
19. The fault detection system of claim 16, further comprising an electronic control unit (ECU) that includes the fault detection circuit is.

20. The fault detection system of claim 16, wherein the fault detection circuit comprises: a first comparison component configured to compare the first result with the second result and output a comparison result; and a second comparison component configured to receive the comparison result and to determine whether a fault exists based on the comparison result and the predetermined margin.
19. The fault detection method of claim 16, further comprising: comparing the first result with the second result and outputting a comparison result; determining whether a fault exists based on the comparison result and the predetermined margin; and outputting a fault detection signal on a condition that the fault is detected.
21. The fault detection system of claim 14, wherein the first firmware and the second firmware are diverse, mathematically-equivalent algorithms.
7. The fault detection system of claim 1, wherein the first firmware and the second firmware are diverse, mathematically-equivalent algorithms.
22. The fault detection system of claim 14, wherein the first processor and the second processor are integrated into a single silicon die.

23. The fault detection system of claim 14, wherein a processing time for executing the first firmware to generate the first result and a processing time for executing the second firmware to generate the second result are different.
15. The fault detection system of claim 1, wherein a processing time of the first firmware and a processing time of the second firmware are different.
24. The fault detection system of claim 14, wherein: the first processor is configured to execute the first firmware based on a first set of variables by applying the first set of variables to a first algorithm, and the second processor is configured to execute the second firmware based on a second set of variables by applying the second set of variables to a second algorithm that is an inverted implementation of the first algorithm.
2. The fault detection system of claim 1, wherein: the first processor is configured to execute the first firmware based on the first set of variables by applying the first set of variables to a first algorithm, and the second processor is configured to execute the second firmware based on the second set of variables by applying the second set of variables to a second algorithm that is an inverted implementation of the first algorithm.
25. The fault detection system of claim 24, further comprising: an inverter configured to invert the first measurement and the second measurement prior to being input into the first firmware or the second firmware, respectively.
3. The fault detection system of claim 2, further comprising: an inverter configured to invert one of the first set of variables or the second set of variables prior to being input into the first firmware or the second firmware, respectively.
26. A fault detection system, comprising: a sensor configured to measure a physical quantity and generate a first plurality of measurements of the physical quantity sampled at a plurality of first sampling times that define a first average sampling time and generate a second plurality of measurements of the physical quantity sampled at a plurality of second sampling times that define a second average sampling time that is equal to the first average sampling time; a first processor configured to calculate a first measurement average of the plurality of first measurements, calculate a second measurement average of the plurality of second measurements, and execute a first firmware based on the first measurement average and the second measurement average to generate a first result, and output the first result of the executed first firmware; and a second processor configured to calculate the first measurement average of the plurality of first measurements, calculate the second measurement average of the plurality of second measurements, and execute a second firmware based on the first measurement average and the second measurement average to generate a second result, and output the second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
1. A fault detection system, comprising: a first processor configured to receive a first set of variables, execute a first firmware based on the first set of variables, and output a first result of the executed first firmware; and a second processor identical to the first processor and configured to receive a second set of variables, execute a second firmware based on the second set of variables, and output a second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
27. The fault detection system of claim 26, further comprising: a fault detection circuit coupled to the first and the second processor to receive the first and the second results, wherein the fault detection circuit is configured detect a fault when the first result and the second result are not within the predetermined margin.



The claims of U.S. Patent No. US 10,606,686 B2 do not explicitly teach a sensor configured to measure a physical quantity and generate a measurement of the physical quantity.
However, Kitamorn (US Patent 6,345,369) teaches the service processor measures the physical parameter of an environmental condition of the computer system, such as a supply voltage, temperature, fan speed, etc., by retrieving the data for a particular sensor associated with the measurement from the I2C bus, in Col. 4, Lines 59-66.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the claims of U.S. Patent No. US 10,606,686 B2 with a sensor configured to measure a physical quantity and generate a measurement of the physical quantity as taught by Kitamorn because a sensor can generate quantitative data.


Claims 1, 3, 5-14, 15 and 17-26 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4-9, 17-19, 22-24 and 27 of U.S. Patent No. US 11,188,410.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on anticipatory-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the anticipatory-type double patenting rejections:
17/530879
11,188,410 (16/809988)
1. A fault detection system, comprising: a sensor configured to measure a physical quantity and generate a measurement of the physical quantity; a first processor configured to receive the measurement, execute a first firmware based on the measurement, and output a first result of the executed first firmware; and a second processor configured to receive the measurement from the sensor, execute a second firmware based on the measurement, and output a second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
1. A fault detection system, comprising: a first processor configured to receive a first measurement from a first sensor channel and a second measurement from a second sensor channel, wherein the first and the second measurements are measured in a same time slot or in different time slots, execute a first firmware based on the first measurement and the second measurement, and output a first result of the executed first firmware; and a second processor configured to receive the first measurement from the first sensor channel and the second measurement from the second sensor channel, execute a second firmware based on the first measurement and the second measurement, and output a second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
2. The fault detection system of claim 1, wherein: the first firmware includes a first set of variables used in combination with the measurement by the first processor to generate the first result, and the second firmware includes a second set of variables used in combination with the measurement by the second processor to generate the second result, wherein the first set of variables and the second set of variables are different.

3. The fault detection system of claim 1, wherein the first result and the second result are expected to satisfy at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result, and PM is the predetermined margin.
2. The fault detection system of claim 1, wherein the first result and the second result are expected to satisfy at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result, and PM is the predetermined margin.
4. The fault detection system of claim 1, further comprising: a fault detection circuit coupled to the first and the second processor to receive the first and the second results, wherein the fault detection circuit is configured detect a fault when the first result and the second result are not within the predetermined margin.

5. The fault detection system of claim 4, wherein: the fault detection circuit is configured to compare the first result with the second result to generate a comparison result and determine whether a fault exists based on the comparison result and the predetermined margin.
4. The fault detection system of claim 1, further comprising: a third processor configured to compare the first result with the second result to determine whether a fault exists based on a comparison result and the predetermined margin.
6. The fault detection system of claim 4, wherein the fault detection circuit is configured to determine that the fault exists when the predetermined margin is exceeded based on at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result and PM is the predetermined margin.
5. The fault detection system of claim 4, wherein the third processor determines that the fault exists when the predetermined margin is exceeded based on at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result and PM is the predetermined margin.
7. The fault detection system of claim 4, further comprising an electronic control unit (ECU) that includes the fault detection circuit is.
6. The fault detection system of claim 4, further comprising an electronic control unit (ECU) that includes the third processor.
8. The fault detection system of claim 4, wherein the fault detection circuit comprises: a first comparison component configured to compare the first result with the second result and output a comparison result; and a second comparison component configured to receive the comparison result and to determine whether a fault exists based on the comparison result and the predetermined margin.
7. The fault detection system of claim 1, further comprising: a first comparison component configured to compare the first result with the second result and output a comparison result; and a second comparison component configured to receive the comparison result and to determine whether a fault exists based on the comparison result and the predetermined margin.
9. The fault detection system of claim 1, wherein the first firmware and the second firmware are diverse, mathematically-equivalent algorithms.
8. The fault detection system of claim 1, wherein the first firmware and the second firmware are diverse, mathematically-equivalent algorithms.
10. The fault detection system of claim 1, wherein the first processor and the second processor are integrated into a single silicon die.
9. The fault detection system of claim 1, wherein the first processor and the second processor are integrated into a single silicon die.
11. The fault detection system of claim 1, wherein a processing time for executing the first firmware to generate the first result and a processing time for executing the second firmware to generate the second result are different.
17. The fault detection system of claim 1, wherein a processing time of the first firmware and a processing time of the second firmware are different.
12. The fault detection system of claim 1, wherein: the first processor is configured to execute the first firmware based on a first set of variables by applying the first set of variables to a first algorithm, and the second processor is configured to execute the second firmware based on a second set of variables by applying the second set of variables to a second algorithm that is an inverted implementation of the first algorithm.
18. The fault detection system of claim 1, wherein: the first processor is configured to execute the first firmware based on a first set of variables by applying the first set of variables to a first algorithm, and the second processor is configured to execute the second firmware based on a second set of variables by applying the second set of variables to a second algorithm that is an inverted implementation of the first algorithm.
13. The fault detection system of claim 12, further comprising: an inverter configured to invert the measurement being input into the first firmware or the second firmware.
19. The fault detection system of claim 18, further comprising: an inverter configured to invert one of the first set of variables or the second set of variables prior to being input into the first firmware or the second firmware, respectively.
14. A fault detection system, comprising: a sensor configured to measure a physical quantity and generate a first measurement of the physical quantity at a first time instance and generate a second measurement of the physical quantity at a second time instance; a first processor configured to receive the first measurement and the second measurement from the sensor, execute a first firmware based on the first measurement and the second measurement, and output a first result of the executed first firmware; and a second processor configured to receive the first measurement and the second measurement from the sensor, execute a second firmware based on the first measurement and the second measurement, and output a second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
1. A fault detection system, comprising: a first processor configured to receive a first measurement from a first sensor channel and a second measurement from a second sensor channel, wherein the first and the second measurements are measured in a same time slot or in different time slots, execute a first firmware based on the first measurement and the second measurement, and output a first result of the executed first firmware; and a second processor configured to receive the first measurement from the first sensor channel and the second measurement from the second sensor channel, execute a second firmware based on the first measurement and the second measurement, and output a second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
15. The fault detection system of claim 14, wherein: the first firmware includes a first set of variables used in combination with the first measurement and the second measurement by the first processor to generate the first result, and the second firmware includes a second set of variables used in combination with the first measurement and the second measurement by the second processor to generate the second result, wherein the first set of variables and the second set of variables are different.

15. The fault detection system of claim 14, wherein the first result and the second result are expected to satisfy at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result, and PM is the predetermined margin.
2. The fault detection system of claim 1, wherein the first result and the second result are expected to satisfy at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result, and PM is the predetermined margin.
16. The fault detection system of claim 14, further comprising: a fault detection circuit coupled to the first and the second processor to receive the first and the second results, wherein the fault detection circuit is configured detect a fault when the first result and the second result are not within the predetermined margin.

17. The fault detection system of claim 16, wherein: the fault detection circuit is configured to compare the first result with the second result to generate a comparison result and determine whether a fault exists based on the comparison result and the predetermined margin.
22. The fault detection method of claim 21, further comprising: comparing the first result with the second result and outputting a comparison result; determining whether a fault exists based on the comparison result and the predetermined margin; and outputting a fault detection signal on a condition that the fault is detected.
18. The fault detection system of claim 16, wherein the fault detection circuit is configured to determine that the fault exists when the predetermined margin is exceeded based on at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result and PM is the predetermined margin.
23. The fault detection method of claim 21, further comprising: determining that a fault exists when the predetermined margin is exceeded based on at least one of |R1−R2|<PM and |R1+R2|<PM, where R1 is the first result, R2 is the second result, and PM is the predetermined margin; and outputting a fault detection signal on a condition that the fault is detected.
19. The fault detection system of claim 16, further comprising an electronic control unit (ECU) that includes the fault detection circuit is.
 6. The fault detection system of claim 4, further comprising an electronic control unit (ECU) that includes the third processor.
20. The fault detection system of claim 16, wherein the fault detection circuit comprises: a first comparison component configured to compare the first result with the second result and output a comparison result; and a second comparison component configured to receive the comparison result and to determine whether a fault exists based on the comparison result and the predetermined margin.
7. The fault detection system of claim 1, further comprising: a first comparison component configured to compare the first result with the second result and output a comparison result; and a second comparison component configured to receive the comparison result and to determine whether a fault exists based on the comparison result and the predetermined margin.
21. The fault detection system of claim 14, wherein the first firmware and the second firmware are diverse, mathematically-equivalent algorithms.
24. The fault detection method of claim 21, wherein the first algorithm and the second algorithm are diverse, mathematically-equivalent algorithms.
22. The fault detection system of claim 14, wherein the first processor and the second processor are integrated into a single silicon die.
9. The fault detection system of claim 1, wherein the first processor and the second processor are integrated into a single silicon die.
23. The fault detection system of claim 14, wherein a processing time for executing the first firmware to generate the first result and a processing time for executing the second firmware to generate the second result are different.
17. The fault detection system of claim 1, wherein a processing time of the first firmware and a processing time of the second firmware are different.
24. The fault detection system of claim 14, wherein: the first processor is configured to execute the first firmware based on a first set of variables by applying the first set of variables to a first algorithm, and the second processor is configured to execute the second firmware based on a second set of variables by applying the second set of variables to a second algorithm that is an inverted implementation of the first algorithm.
18. The fault detection system of claim 1, wherein: the first processor is configured to execute the first firmware based on a first set of variables by applying the first set of variables to a first algorithm, and the second processor is configured to execute the second firmware based on a second set of variables by applying the second set of variables to a second algorithm that is an inverted implementation of the first algorithm.
25. The fault detection system of claim 24, further comprising: an inverter configured to invert the first measurement and the second measurement prior to being input into the first firmware or the second firmware, respectively.
19. The fault detection system of claim 18, further comprising: an inverter configured to invert one of the first set of variables or the second set of variables prior to being input into the first firmware or the second firmware, respectively.
26. A fault detection system, comprising: a sensor configured to measure a physical quantity and generate a first plurality of measurements of the physical quantity sampled at a plurality of first sampling times that define a first average sampling time and generate a second plurality of measurements of the physical quantity sampled at a plurality of second sampling times that define a second average sampling time that is equal to the first average sampling time; a first processor configured to calculate a first measurement average of the plurality of first measurements, calculate a second measurement average of the plurality of second measurements, and execute a first firmware based on the first measurement average and the second measurement average to generate a first result, and output the first result of the executed first firmware; and a second processor configured to calculate the first measurement average of the plurality of first measurements, calculate the second measurement average of the plurality of second measurements, and execute a second firmware based on the first measurement average and the second measurement average to generate a second result, and output the second result of the executed second firmware; wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second result are expected to be within a predetermined margin.
27. A fault detection method, comprising: receiving from a first sensor channel, by the first processor and a second processor, a plurality of first measurements sampled at a plurality of first sampling times that define a first average sampling time; receiving from a second sensor channel, by the first processor and the second processor, a plurality of second measurements sampled at a plurality of second sampling times that define a second average sampling time that is equal to the first average sampling time; executing the first firmware, by the first processor, including calculating a first measurement average of the plurality of first measurements, calculating a second measurement average of the plurality of second measurements, and calculating the first result based on the first measurement average and the second measurement average; and executing the second firmware, by the second processor, including calculating the first measurement average of the plurality of first measurements, calculating the second measurement average of the plurality of second measurements and calculating the second result based on the first measurement average and the second measurement average, wherein the first firmware and the second firmware provide a same nominal function in a diverse manner for calculating the first result and the second result, respectively, such that the first result and the second are expected to be within a predetermined margin.
27. The fault detection system of claim 26, further comprising: a fault detection circuit coupled to the first and the second processor to receive the first and the second results, wherein the fault detection circuit is configured detect a fault when the first result and the second result are not within the predetermined margin.



The claims of U.S. Patent No. US 11,188,410 B2 do not explicitly teach a sensor configured to measure a physical quantity and generate a measurement of the physical quantity.
However, Kitamorn (US Patent 6,345,369) teaches the service processor measures the physical parameter of an environmental condition of the computer system, such as a supply voltage, temperature, fan speed, etc., by retrieving the data for a particular sensor associated with the measurement from the I2C bus, in Col. 4, Lines 59-66.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the claims of U.S. Patent No. US 11,188,410 B2 with a sensor configured to measure a physical quantity and generate a measurement of the physical quantity as taught by Kitamorn because a sensor can generate quantitative data.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Baca et al. (U.S. Patent Application Publication No. 2016/0092320 A1), hereinafter “Baca”.  Baca is cited on PTO-892 filed 9/24/2022.
	Baca: ¶ 111 and 112 teaches the first software portion may comprise one or more instructions arranged to perform a first computation resulting in a first computation result, and one or more instructions arranged to write the first computation result to the first register of the first fault detection unit of the data processing device. The second software portion may comprise one or more instructions arranged to perform a second computation resulting in a second computation result, and one or more instructions arranged to write the second computation result to the second register of the first fault detection unit. 

	Although conceptually similar to the claimed invention of the instant application, Baca does not teach that the computation is performed in a diverse or inverted manner.






Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Endo et al. (U.S. Patent Application No. 2007/0255980) teaches the computing unit, in addition to the updating of the value stored in the memory for code block ID, compares the value of the memory for code block ID and the expected value of the code block ID sent via the bus from the CPU, and outputs the result of whether they are identical or not as a flag.  The CPU, in accordance with the output result of the flag by the computing unit, continues the execution interpretation process in the case where the expected value and the actual ID value are identical, and takes necessary measures such as suspending of the instruction interpretation processing, interrupt and the like in the case where the expected value and the value stored in the memory for code block ID are different.
Duncan et al. (U.S. Patent No. 6,826,653) teaches two processors each located in a different partition and thus each running a different operating system may nonetheless share ownership of a memory block from some portion of global shared memory. A fault or failure in one partition that effects the shared memory block may cause a corresponding fault or failure to occur in the other partition.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114